Citation Nr: 1620070	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-21 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1975, including service in Vietnam from December 1968 to December 1969.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disability.  The Board remanded the case to the RO in November 2013 and then denied the claim in May 2015.

The Veteran appealed the May 2015 decision to the Court of Appeals for Veterans Claims (the Court).  In February 2016, the Court granted a Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A new VA examination is necessary in order to adjudicate the Veteran's claim for service connection for an acquired psychiatric disorder.  As directed by the Joint Motion, the June 2014 VA examination was inadequate because it incorrectly stated that the Veteran had been "in his first and only marriage," when the record shows his previous report that he had been married twice and that his first marriage had ended due to "struggles," and a history of excessive arguing.  In order to accurately assess the Veteran's level of social impairment in connection with his claim, his marital history should be considered on new VA examination.  Also necessary is an opinion as to whether the Veteran's diagnosed adjustment disorder with mixed disturbance and personality disorder, deferred, were caused or aggravated by service.

On remand, any outstanding treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric complaints since September 2009.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule a VA examination to determine the etiology of the Veteran's acquired psychiatric disorder.  The examiner should review this Remand, as well as the claims file.  A thorough rationale should accompany any opinion reached.  The examiner should address the following questions:

a)  Diagnose any and all current acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD, (taking into account that the Veteran's previous marriage resulting in excessive arguing and struggles) and whether he suffers from a depressive disorder, an adjustment disorder, and a personality disorder.  If he does not suffer from these psychiatric disorders, the examiner should explain why the Veteran does not meet the criteria for each disorder.

b)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  

c) If the Veteran suffers from a psychiatric disorder other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, to include a depressive disorder or an adjustment disorder, is related to the Veteran's active duty.  

d) Did the Veteran have a personality order during service?  If so, provide an opinion as to whether any psychiatric disorder was superimposed on the Veteran's personality disorder during service.

3.  Then, readjudicate the claim. If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




